Citation Nr: 9915268	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-05 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for mid-thoracic back 
pain with degenerative changes.

2.  Entitlement to service connection for residuals of a 
groin injury.

3.  Entitlement to an increased rating for residuals of right 
radial and ulnar fractures with limitation of motion of the 
right wrist, currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date prior to October 7, 
1992, for an increased rating for postoperative residuals of 
a right tendon rupture with transposition of the right index 
finger tendon to the right thumb, and residuals of right 
middle, ring and little finger injuries with laceration 
between the right index and middle fingers (hereinafter 
referred to as a right hand disability).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to July 1976.

This matter arises from various rating decisions rendered 
since July 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

In his statement dated in August 1997, the veteran indicated 
that he was satisfied with the RO's decision to rate his 
service-connected right hand disability as 70 percent 
disabling.  As such, the Board considers his appeal withdrawn 
with regard to that issue.  See 38 C.F.R. § 20.204 (1998).  
Furthermore, the Board notes that subsequent to certification 
of this case on appeal, the veteran submitted 

additional evidence directly to the Board without waiving its 
review by the RO.  However, since this evidence is 
duplicative in nature, it need not be referred to the RO for 
further consideration prior to appellate disposition.  Cf. 
38 C.F.R. § 20.1304(c) (1998).


FINDINGS OF FACT

1.  No competent evidence has been presented that would tend 
to relate mid-thoracic back pain with degenerative changes to 
either the veteran's active military service or a 
service-connected disability.  

2.  No competent evidence of the presence of residuals of a 
groin injury has been presented.

3.  Residuals of right radial and ulnar fractures do not 
include dorsiflexion of the right wrist of less than 15 
degrees or palmar flexion limited in line with the forearm.  
However, there is x-ray evidence of a ununited fracture of 
the right ulna.

4.  The veteran was granted service connection for residuals 
of a right hand injury by rating decision dated in May 1977; 
a noncompensable evaluation was assigned.  The veteran 
appealed that decision to the Board of Veterans' Appeals 
which upheld the RO's determination. 

5.  On October 7, 1992, the veteran ruptured the tendon in 
his right thumb; this was proximately due to his 
service-connected residuals of a right hand injury, and 
resulted in loss of use of his right hand. 

6.  The veteran's current claim for an increased rating for a 
right hand disability was received on February 5, 1993.



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for mid-
thoracic back pain with degenerative changes and residuals of 
a groin injury are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a 20 percent evaluation for residuals of 
right radial and ulnar fractures with limitation of motion of 
the right wrist have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5211 (1998).

3.  The proper effective date for a grant of a 70 percent 
disability evaluation for the veteran's service-connected 
right hand disability is October 7, 1992.  38 U.S.C.A. 
§§ 5101, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Mid-Thoracic Back Pain 
with Degenerative Changes and Residuals of a Groin Injury

The veteran claims to suffer from mid-thoracic back pain with 
degenerative changes and residuals of a groin injury due to 
his active military service, and more specifically, as a 
result of the incident that led to injury to his right hand.  
Therefore, the provisions of 38 U.S.C.A. §§ 1110 and 1131 
(West 1991), as well as the provisions of 38 C.F.R. § 3.303 
(1998) are for application. Moreover, because the veteran's 
mid-thoracic back pain includes degenerative changes, the 
provisions of 38 U.S.C.A. §§ 1101, 1112 and 1137 (West 1991) 
also are for application.  Conversely, the veteran does not 
claim that either of these disabilities is proximately due 
to, or the result of, his service-connected disabilities.  
See 38 C.F.R. § 3.310 (1998).  Nor does the Board find any 
indication of such a 
relationship.  Similarly, the veteran does not claim that 
these disabilities were aggravated by either one, or a 
combination of, his service-connected disabilities.  
Cf. Allen v. Brown, 7 Vet. App. 439 (1995).  Again, the Board 
agrees.  Accordingly, review of this aspect of the veteran's 
appeal will be limited to the laws and regulations governing 
service connection on a direct basis.  

As a threshold matter, however, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  To 
establish that a given claim for service connection is well 
grounded, the evidence must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); the existence of a 
current disability, see Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); and, finally, a nexus between 
the inservice injury or disease and the current disability, 
see Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provisions of 
38 C.F.R. § 3.303(b) where the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period, and that the same 
condition currently exists.  Such evidence must be medical 
unless the condition at issue is a type as to which, under 
current case law, lay observation is considered competent to 
demonstrate it's existence.  In addition, a claim may be well 
grounded if the evidence shows that the condition was 
observed during service or during any 
applicable presumptive period, and continuity of 
symptomatology was demonstrated thereafter, either through 
the submission of medical evidence or lay evidence, if the 
disability is of the type as to which lay evidence is 
competent to identify its existence.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  The question presented is 
whether the veteran's various claims of entitlement to 
service connection for mid-thoracic back pain with 
degenerative changes and residuals of a groin injury meet any 
other foregoing requirements.

With respect to the claim of entitlement to service 
connection for mid-thoracic back pain with degenerative 
changes, the veteran's service medical records are negative 
regarding any injury to the mid-back or any complaints of 
pain associated with that anatomical region.  Moreover, the 
veteran did not express any complaints regarding his thoracic 
spine during VA examinations conducted in 1977 and 1979.  It 
was not until X-ray studies were performed in April 1993 that 
lower thoracic anterovertebral wedging and small anterior 
osteophytes at T11-12 or T12-L1 were noted, and were observed 
by the radiologist as possibly due to an old trauma.  Thus, 
there is no prima facie evidence that this disability was 
present during service or that it became manifest to a 
compensable degree within one year post service.  Moreover, 
the radiologist's reference to the possibility that a 
degenerative process in the thoracic spine might be due to an 
old trauma is not, by itself, the type of evidence necessary 
to establish a nexus between the inservice injury claimed by 
the veteran and current disability associated with his 
thoracic spine.  Absent competent evidence of a chronic back 
disorder in service that could have given rise to the 
veteran's current disability of the thoracic spine or other 
competent evidence of continuity of symptomatology, his claim 
is not well grounded.  See Layno, 6 Vet. App.  at 469; 
Lathan, 7 Vet. App.  at 365; and Savage, 10 Vet. App.  at 
495.

In a similar vein, the veteran's claim for service connection 
for residuals of a groin injury also must fail.  In this 
regard, the veteran claims that his groin was injured at the 
same time that he injured his right hand during service.  
Service medical records indicate that the veteran was struck 
in the groin in January 1976 coincidental with injury to his 
right hand.  However, no further reference to a groin injury 
is reflected in these records.  Even more importantly, no 
evidence has been provided that tends to demonstrate the 
existence of residuals of a groin injury, regardless of when 
incurred.  Absent competent medical evidence of a current 
disability in this regard, the claim must be denied as not 
well grounded.  See Lathan, 7 Vet. App.  at 365.  This is so, 
notwithstanding the veteran's assertions to the contrary.  
The veteran is a layman, and is not qualified to render 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching the foregoing conclusions, the Board recognizes 
that the issues of the veteran's entitlement to service 
connection for mid-thoracic back pain with degenerative 
changes and residuals of a groin injury are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO appears to have denied the veteran's claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the U.S. Court of Appeals for Veterans 
Claims has held that "[w]hen an RO does not specifically 
address the question of whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  

Moreover, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make this 
claim "plausible."  See generally McKnight v. Gober, No. 
97- 7062 (Fed. Cir. Dec. 16, 1997); Robinette v. Brown, 8 
Vet. App. 69, 77- 78 (1995).

II.  Increased Rating for Residuals of Right Radial and 
Ulnar Fractures with Limitation of Motion of the Right Wrist

The veteran claims that residual disability associated with 
past fractures of his right radial and ulna with limitation 
of motion of the right wrist are more disabling than 
currently evaluated; he cites limitation of motion and pain 
in support thereof.  In this regard, disability evaluations 
are based upon a comparison of clinical findings with the 
applicable schedular criteria.  See 38 U.S.C.A. § 1155.  With 
respect to the musculoskeletal system, the intent of the 
applicable provisions of 38 C.F.R. Part 4 is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints to assign at 
least the minimum compensable rating for the joints affected.  
See 38 C.F.R. § 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  The latter regulation 
contemplates and incorporates the provisions of 38 C.F.R. 
§§ 4.10 and 4.40.  Finally, residuals of fracture of the 
radial and ulna shall be evaluated pursuant to the provisions 
of 38 C.F.R. § 4.71a, DC 5211 and 5212 which permit for a 
10 percent disability evaluation when malunion of either bone 
is involved, and bad alignment results.  Alternatively, 
pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5215 no 
more than a 10 percent disability evaluation is warranted for 
limitation of either dorsiflexion or palmar flexion.

Service medical records indicate that the veteran's right 
ulna and radial were fractured in January 1976 while the 
veteran was fastening ropes on a naval vessel.  One rope 
caught his right hand and, among other things, fractured the 
distal right radial and ulna.  The fractures were reduced and 
fixed using a compression plate for the radius and threaded 
Steinmann pins for the distal radial ulnar joint.  The 
veteran tolerated the procedure well, but experienced some 
stiffening of the right hand.  Approximately four weeks 
later, the Steinmann pins across the veteran's distal radial 
ulnar point were removed.  

The veteran underwent a VA physical examination in April 
1993.  Multiple surgical scars were noted about the aspect of 
the right wrist.  Minimal swelling of that joint was 
observed.  The right wrist dorsiflexed to approximately 
30 degrees with moderate pain, and palmar flexed to 
approximately 60 degrees.  

The veteran again underwent a VA physical examination in 
April 1998.  Again, the right wrist was examined.  
Dorsiflexion of the right wrist was to 45 degrees with pain 
elicited from 20 to 45 degrees.  Palmar flexion was to 60 
degrees with pain elicited from 45 to 60 degrees.  Ulnar 
deviation was to 20 degrees, and radial deviation was to 15 
degrees.  

Pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5211 and 
5212, a disability evaluation of 10 percent is warranted for 
malunion of either bone with bad alignment; to warrant a 
20 percent disability evaluation, nonunion must be present in 
either the right ulna or right radius.  The Board observes 
that although x-rays over the years have reported generally 
that the veteran has healed fractures of the distal right 
radius and right ulna, several of these reports indicate that 
the ulnar fracture was ununited.  In this regard, x-rays in 
February 1979 revealed the presence of an ununited fracture 
in the ulnar styloid.  X-rays taken in March 1993 indicate 
that the veteran had an ununited fracture of the right ulnar 
styloid and while April 1994 x-rays of the right wrist were 
consistent with clinical history of status post ORIF (open 
reduction internal fixation) of the distal radius old 
fracture, the radiologist noted that there was a question of 
a displaced ununited ulna fracture or soft tissue 
calcification.  As such, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that a 20 percent 
evaluation is warranted for the veteran's right wrist 
fracture pursuant to the provisions of DC 5211.  A higher 
evaluation under this code, however, is not warranted as 
there is no clinical evidence of nonunion in the upper half 
of the ulna with false movement.

The Board notes further, that no other provision of 38 C.F.R. 
Part 4 would warrant the veteran a higher disability 
evaluation.  Limitation of motion of the wrist pursuant to 
38 C.F.R. § 4.71a, DC 5215 warrants no more than a 10 percent 
disability evaluation; a higher rating would be warranted 
only for ankylosis of the wrist joint which is not 
demonstrated by the record.  See 38 C.F.R. § 4.59; see also 
DeLuca, 8 Vet. App.  at 206-207.

In reaching the foregoing conclusion, the Board has 
considered the entire history of the disability at issue as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  In this regard, it appears that current findings are 
consistent with the history of this disability.  Moreover, 
although the history of the disability at issue is an 
important consideration in accurately evaluating its 
severity, of paramount importance are current clinical 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Based on the foregoing, the Board finds that a 20 percent 
disability evaluation is in order for the veteran's right 
wrist disorder.

III.  Earlier Effective Date for a Grant of an 
Increased Rating for a Right Hand Disability

In general, the effective date of an award for benefits is 
based on the filing of a claim for such benefits.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 
3 Vet. App. 307 (1992).  Benefits are generally awarded based 
on the date of receipt of the claim.  38 C.F.R. §§ 3.1(r), 
3.400.  Except as otherwise provided, the effective date of 
an evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  For disability evaluation, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date and otherwise, the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  A report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).

In the instant case, the veteran first was granted service 
connection for residuals of a right hand injury by rating 
decision dated in May 1977.  At that time, a noncompensable 
evaluation was assigned.  The veteran appealed that 
determination, and in September 1977, the Board upheld the 
noncompensable evaluation.

In November 1991, the veteran requested, in pertinent part, 
that the RO consider secondary service connection for 
deformity of the fingers and knuckles of the right hand due 
to an in-service injury.  In a March 192 rating decision, the 
disability was recharacterized as residuals, laceration 
between the right second and third fingers, and a 10 percent 
disability evaluation was assigned effective from November 
15, 1991.  In October 1992, the veteran indicated that he 
disagreed with that evaluation.   In a December 1992 rating 
decision, the RO increased the evaluation for the veteran's 
right hand disorder to 20 percent effective from November 15, 
1991.  In February 1993, the RO issued a statement of the 
case that included this issue, and in March 1993, a 
substantive appeal was received. 

Also in February 1993, the veteran submitted a statement in 
which he requested another evaluation of his right hand to 
include his right thumb.  In an October 1993 rating decision, 
the RO determined that service connection was warranted for 
rupture of the extensor pollicis longus (EPL) tendon of the 
right thumb by resolving all reasonable doubt in the 
veteran's favor as to whether this disability was due to the 
veteran's right forearm fracture.  The RO determined that 
service connection was established from the date the thumb 
condition was first noted on VA hospital admission on October 
29, 1992.  A temporary total evaluation was assigned from 
that date pursuant to the provisions of 38 C.F.R. § 4.30 
(1998) and continuing until December 1, 1992, at which time a 
50 percent disability evaluation was assigned for the 
veteran's right hand disability.  This disability, with the 
addition of service connection for the right thumb disorder, 
was recharacterized as residuals, postoperative tendon 
rupture of the right thumb with transposition of the right 
second finger tendon to the right thumb with residuals, right 
third, fourth, and fifth finger injuries and laceration 
between the second and third fingers.  Subsequently, in a May 
1996 rating decision, the RO determined that a 70 percent 
disability evaluation was in order for the veteran's right 
hand disability based on loss of use of the right hand, 
effective October 7, 1992, the date the veteran sustained the 
right thumb tendon rupture.  

The veteran contends that the increased evaluation in this 
case should go back to November 1976, as his right hand 
symptomatology has been essentially the same during this 
entire period.  In this regard, the Board observes that 
during the pendency of this appeal, a report of the veteran's 
VA hospitalization in October 1992 was received.  This 
indicated that on October 7, 1992, the veteran felt his thumb 
"give way."  It was discovered that the veteran had torn his 
right EPL tendon, and that corrective surgery was necessary.  
A tendon was then transferred from the veteran's right index 
finger to his right thumb.  This resulted in loss of use of 
the veteran's right hand for all practical purposes.  The 
Board notes that prior to October 7, 1992, the veteran had 
significant use of his right hand as reflected by the 
orthopedic examination conducted in January 1992.

As noted above, the veteran contends that his 
service-connected right hand disability has remained 
relatively unchanged since his discharge from military 
service.  This is not supported by the record.  As noted 
above, the veteran had almost full use of his right hand 
until October 7, 1992, when he tore his right EPL tendon.  
This constitutes the earliest date from which it is factually 
ascertainable that his right hand disability increased in 
severity.  Given that the veteran subsequently formalized his 
claim for an increased rating within one year, i.e., 
February 5, 1993, benefits were payable from October 7, 1992, 
but no earlier.  See 38 C.F.R. § 3.400(o)(2). 

The Board observes that the RO adjudicated this issue on a 
different interpretation of the facts in this case.  While 
the Board acknowledges this difference, the Board notes that 
whichever analysis is employed, the result remains the same.  
The RO determined that the date of claim for increase in this 
case was November 15, 1991, and that the evidence did not 
support the grant of an increased benefit beyond the 20 
percent evaluation prior to October 7, 1992, the date of the 
veteran's increased disability due to the rupture of the 
right EPL tendon.  As noted above, generally, the effective 
date of an evaluation and award of compensation based on a 
claim for increase will be the date of receipt of claim or 
the date entitlement arose, whichever is the later.  Service 
connection was neither claimed nor established for the 
veteran's right thumb tendon rupture prior to October 1992, 
and given the fact that the disability did not occur until 
that date, service connection would not have been possible.  
Further, to the extent that this additional disability was 
determined to be part of the veteran's right hand disorder 
and thus, warranted a single evaluation under the VA Schedule 
for Rating Disabilities, the Board notes that it was not 
until the date of this injury that it was factually 
ascertainable that an increased evaluation for the right hand 
disorder was warranted and that loss of use of the right hand 
was demonstrated.  See 38 C.F.R. § 3.400(o)(1).  Based on the 
foregoing, the Board finds that there is no reasonable basis 
upon which to predicate a grant of the benefit sought.


ORDER

Because they are not well grounded, the claims of entitlement 
to service connection for mid-thoracic back pain with 
degenerative changes and residuals of a groin injury 
are denied.

A 20 percent evaluation for residuals of right radial and 
ulna fractures with limitation of motion of the right wrist 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an effective date prior to October 7, 1992, 
for an increased rating for a right hand disability is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

